Title: From James Madison to Thomas Jefferson, 20 August 1793
From: Madison, James
To: Jefferson, Thomas


Dear SirAug: 20. 93
Your favor of the 11th. came to hand the day before yesterday. I am just setting off to Monroe’s and hope to prevent the trouble of an express from Monticello with the letter referred to in it. I have already acquainted you with the immediate object of this visit. I have just recd. a line from him expressing a particular desire to communicate with me, and reminding me that he sets off the last of this month for the Courts, and of course will be occupied for some days before with preparations. This hurries me: and has forced me to hurry what will be inclosed herewith, particularly the last No. V which required particular care in the execution. I shall be obliged to leave that & the greater part of the other Nos. to be transcd. sealed up & forwarded in my absence. It is certain therefore that many little errors will take place. As I can not let them be detained till I return, I must pray you to make such corrections as will not betray your hand. In pointing & erasures not breaking the sense, there will be no difficulty. I have already requested you to make free with the latter. You will find more quotations from the Fedt. Dark them out if you think the most squeamish Critic could object to them. In No. 5. I suggest to your attention a long preliminary remark into which I suffered myself to be led before I was aware of the prolixity. As the piece is full long without it, it had probably better be lopped off. The propriety of the two last paragraphs claims your particular criticism. I wd. not have hazarded them without the prospect of your revisal, & if proper, your erasure. That which regards Spain &c. may contain unsound reasoning, or be too delicate to be touched in a Newspaper. The propriety of the last, as to the President’s answers to addresses, depends on the truth of the fact, of which you can judge. I am not sure that I have seen all the answers. My last was of the 12th. & covered the 2 first Nos. of H——s. I am assured that it was put into the post office on tuesday evening. It ought therefore to have reached you on Saturday last. As an oppy. to Fredg may happen before more than the 3d. No. may be transcribed, it is possible, that this may be accompanied by that alone.
The drouth has been dreadful to the Corn. There has been no rain making any sensible impression for seven weeks, of the hottest weather of the hottest year rem[em]bered: and at the very period critical to that crop. Yesterday afternoon we had a small shower—and more seemed to be passing around us. No weather however can now possibly add 5 perCt. to the prospect. There can not be more than half crops made generally & much less in many places. Yrs. affy
 